Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not                                             Oct 29 2013, 5:32 am
be regarded as precedent or cited
before any court except for the
purpose of establishing the defense of
res judicata, collateral estoppel, or the
law of the case.

ATTORNEY FOR APPELLANT:                          ATTORNEYS FOR APPELLEE:

ANTHONY C. LAWRENCE                              GREGORY F. ZOELLER
Anderson, Indiana                                Attorney General of Indiana

                                                 ERIC P. BABBS
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

P.A.,                                            )
                                                 )
        Appellant-Defendant,                     )
                                                 )
               vs.                               )       No. 33A01-1305-JV-196
                                                 )
STATE OF INDIANA,                                )
                                                 )
        Appellee-Plaintiff.                      )


                       APPEAL FROM THE HENRY CIRCUIT COURT
                           The Honorable Mary G. Willis, Judge
                              Cause No. 33C01-1302-JD-10




                                      October 29, 2013



                MEMORANDUM DECISION - NOT FOR PUBLICATION



ROBB, Chief Judge
                                  Case Summary and Issue

         P.A. was adjudicated a delinquent child after he admitted to committing what

would have been resisting law enforcement, a Class A misdemeanor, if committed by an

adult.    The juvenile court awarded wardship of P.A. to the Indiana Department of

Correction (“DOC”) for housing in a correctional facility for children, with the

recommendation that he receive mental health treatment and medication management.

P.A. appeals the disposition, raising one issue for our review: whether the trial court

abused its discretion in committing him to the DOC. Concluding P.A.’s history of

involvement with the juvenile justice system warranted such a disposition, we affirm.

                                Facts and Procedural History

         P.A.’s mother called New Castle Police Department officers to her home because

her seventeen-year-old son, P.A., was “out of control.” Appellant’s Appendix at 11.

P.A. resided at the house with his parents, his girlfriend, and their one-month-old child.

P.A.’s mother reported to the officers that P.A. had been yelling at everyone for a long

time and had broken several pieces of furniture. She also reported that P.A. refused to

take prescribed psychiatric medication.      The officers observed P.A. “charging” his

mother and yelling obscenities at her. Id. When the officers attempted to restrain him, he

struggled and directed obscenities at them despite their warnings for him to calm down.

The officers placed P.A. in handcuffs, advised him he was under arrest for resisting, and

transported him to the New Castle Police Department.

         The State filed a delinquency petition alleging P.A. had committed acts that would

constitute resisting law enforcement, a Class A misdemeanor, and criminal mischief, a

Class B misdemeanor, if committed by an adult, and also alleging that he “habitually
                                              2
disobeys the reasonable and lawful commands” of his parents and needs care, treatment,

or rehabilitation requiring the coercive intervention of the court. Id. at 30. P.A. admitted

to the delinquent act of resisting law enforcement, the trial court adjudicated him a

delinquent, and the State dismissed the remaining counts. The pre-dispositional report

indicated that P.A. had been diagnosed with paranoia schizophrenia, panic disorder with

agoraphobia, major depressive disorder, and generalized anxiety disorder. The report

also indicated P.A. had nine referrals to the probation department since 2010, and that he

had been offered least restrictive placements but had proven, by continuing to break the

law and disobey his parents, that “a more restrictive level of care is needed for him.” Id.

at 53.

         At the dispositional hearing, Henry County Juvenile Probation Officer Amy Bell,

who had prepared the pre-dispositional report, acknowledged P.A.’s severe mental health

issues, but testified that her recommendation was for P.A. to be committed to the DOC:

         Probation has been involved with [P.A.] since 2010, and we have had him
         on formal probation for two (2) separate times. He has been in and out of
         detention several different times. He’s been in [a treatment facility], he has
         also been in Court order [sic] placement. We’ve also given him straight
         time as well. Probation has been exhausted and there are no other options
         for [P.A.] at this time. He could get more treatment if he is committed [to]
         the [DOC] that [sic] he would be serving straight time in a detention
         facility.
         ***
         [I]f the Judge would want to release him it would have to be, you know, it
         would have to be that he is under strict supervision, because I don’t believe
         the community or his family will be safe if he is released without strict
         supervision or continued therapy, um, and I guess anger management.

Transcript at 10-11. Phil Haggard, the probation-assigned therapist for this case who had

also worked with P.A. during a previous case, testified that “it would require, uh, some

pretty serious measures if he were to be released.” Id. at 13. Haggard therefore agreed
                                               3
with the probation department recommendation, presuming commitment to the DOC

would give him the opportunity to receive psychiatric and medical treatment. P.A. and

his father testified about their desire for him to be released to receive private therapeutic

treatment.

       At the conclusion of the testimony, the juvenile court made the following findings:

       [P.A.] is suffering from a mental illness which has significantly impaired
       his ability to function. Despite the mental illness [P.A.] has adjudication
       [sic] for Resisting Law Enforcement and this present case 2013 has
       involved adjudication for Battery of a police officer; 2011 adjudication for
       Burglary; 2010 Theft, Runaway, Truancy, Resisting Law Enforcement,
       Incorrigibility, Possession of Paraphernalia and then there was a Public
       Intoxication of a probation violation. There is quite a mental illness of
       Agoraphobia . . . . [P.A.’s] decisions to go out in the community endanger
       both himself and others. So, the Court does believe he needs treatment.
       The Court does think that the best place for that treatment is in a Juvenile
       Facility for boys that can’t be accomplished in a straight secure placement.
       The Court has exhausted all sources of programs we have available for the
       Juvenile Justice System, which includes periods of probation supervision,
       in home counseling, out-patient counseling, medication management, two
       (2) prior residential placements – one court ordered and one voluntary. The
       Court is going to make a recommendation that he receive mental health
       treatment and immediate pharmacological medication management for his
       known mental health issues. . . . Court finds that the Wardship shall
       continue until such time as [DOC] determines rehabilitation. . . . Court is
       not going to reinstate any jurisdiction at the conclusion of this placement
       due to his age.[1]

Id. at 41-42. P.A. now appeals the disposition.

                                         Discussion and Decision

                                          I. Standard of Review

       When a person under the age of eighteen commits an act that would be a crime if

committed by an adult, the person is adjudicated a “delinquent child” and the juvenile

court issues a dispositional decree providing for placement, sanctions, and treatment of

       1
           P.A. turned eighteen in August 2013.
                                                   4
the child. R.J.G. v. State, 902 N.E.2d 804, 806 (Ind. 2009). Dispositional decrees are

intended to promote rehabilitation, id., consistent with the expressed legislative intent to

“ensure that children within the juvenile justice system are treated as persons in need of

care, protection, treatment, and rehabilitation,” Ind. Code § 31-10-2-1(5). Thus, the

juvenile court is given a myriad of alternatives and is accorded great latitude and

flexibility to allow the disposition that “best fits the unique and varying circumstances of

each child’s problems.” A.A.Q. v. State, 958 N.E.2d 808, 813-14 (Ind. Ct. App. 2011).

       The choice of the specific disposition of a juvenile adjudicated a delinquent child

is a matter within the sound discretion of the juvenile court, subject to certain statutory

considerations. D.A. v. State, 967 N.E.2d 59, 64 (Ind. Ct. App. 2012). Indiana Code

section 31-37-18-6 provides that the juvenile court shall choose a disposition that is “in

the least restrictive . . . and most appropriate setting available,” consistent with the safety

of the community and the best interest of the child. We will reverse only if there has

been an abuse of discretion, which occurs when the juvenile court’s action is clearly

erroneous and against the logic and effect of the facts and circumstances before the court

or the reasonable, probable, and actual inferences that can be drawn therefrom. D.A., 967

N.E.2d at 64.

                                     II. DOC Wardship

       P.A. argues the juvenile court abused its discretion in awarding wardship of him to

the DOC because the court “failed to consider the special circumstances of P.A.,”

including his mental health condition and his particular family circumstances.

Appellant’s Brief at 8. We disagree. The juvenile court made the findings required by

statute, see Ind. Code § 31-37-18-9(a), and referenced the “special circumstances” P.A.
                                              5
contends were not considered. The juvenile court recognized P.A.’s mental health issues

and specifically determined that those issues and his inability to appropriately deal with

them required treatment and medication management best provided in a DOC facility.

Although the juvenile court did not specifically mention the fact that P.A. had an infant

child, treatment of his mental health issues would only be beneficial to his relationship

with his child and improve his ability to care and provide for him, especially considering

the child was present when P.A. was so out of control that his parents called the police

for assistance.

       P.A. also analogizes the facts of his case to those in D.P. v. State, 783 N.E.2d 767

(Ind. Ct. App. 2003). The juvenile in D.P. had just one prior contact with the juvenile

justice system when he was ten years old, and he had successfully completed probation

and stayed out of trouble for five years after that. The conduct which invoked the

juvenile justice system on this occasion was not repetitive or serious, and there was little

evidence to suggest that he would not respond positively to probation. Therefore, this

court held that a commitment to the DOC was not warranted and a less-harsh disposition

should have been ordered. Id. at 771. Even P.A. admits that he has a history of prior

juvenile adjudications and that he has been afforded multiple different opportunities to

rehabilitate, none of which have been successful. See Appellant’s Brief at 9. Therefore,

P.A.’s situation is substantially different from the juvenile’s situation in D.P., and the

result in D.P. does not drive our decision here. Cf. E.H. v. State, 764 N.E.2d 681, 685-86

(Ind. Ct. App. 2002) (reversing dispositional decree awarding wardship to the DOC

because the juvenile’s involvement with the juvenile justice system was, in part, due to


                                             6
his parents’ abuse and neglect, there was no evidence he was a threat to the community,

and he had been making considerable progress in his current situation), trans. denied.

       Indiana Code section 31-37-18-6 states that a juvenile should be placed in the least

restrictive placement “[i]f consistent with the safety of the community and the best

interest of the child,” inherently recognizing that the least restrictive placement is not

always the appropriate placement. See C.C. v. State, 831 N.E.2d 215, 219 (Ind. Ct. App.

2008). P.A.’s history, the testimony at the dispositional hearing, and the juvenile court’s

findings in this case indicate this is such a situation. The juvenile court did not abuse its

discretion in entering a dispositional decree awarding wardship of P.A. to the DOC.

                                        Conclusion

       Given P.A.’s lengthy history of delinquency adjudications and the repeated failure

of less restrictive placements to alter his behavior, we hold the juvenile court’s

dispositional decree was not an abuse of discretion.

       Affirmed.

RILEY, J., and KIRSCH, J., concur.




                                             7